Title: From Alexander Hamilton to Brigadier General Henry Knox, [22 July 1780]
From: Hamilton, Alexander
To: Knox, Henry


[Preakness, New Jersey, July 22, 1780]
The alliance is not come nor our arms, nor our powder. They probably will come with the second division we want to know what we can do in the meantime in the article of arms without those; will you send us immediately a memmorandum of what we have to your knowledge? Do you know whether the Eastern States can furnish any on loan and in what proportion. We must borrow of them and borrow of our allies, if we cannot we must go to sleep.
